MEMORANDUM***
Ignacio Martinez-Pontifes, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s denial of his application for suspension of deportation. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the determination that Martinez-Pontifes is not entitled to suspension of deportation because he failed to show extreme hardship. See Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir.1997).
We have jurisdiction over MartinezPontifes’ due process claims pursuant to 8 U.S.C. § 1105a, Kalaw, 133 F.3d at 1150. We find no merit to Martinez-Pontifes’ contentions that the BIA provided insufficient reasoning and that his counsel provided ineffective assistance, because Martinez-Pontifes failed to show the proceeding was so fundamentally unfair that he was prevented from reasonably presenting his case. See Ortiz v. INS, 179 F.3d 1148, 1153 (9th Cir.1999).
PETITION FOR REVIEW DISMISSED in part, and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.